Judgment, Supreme Court, New York County, rendered on November 22, 1974, convicting defendant, after trial before Pécora, J., and a jury, of rape in the first degree, sodomy in the first degree and sexual abuse in the third degree, unanimously modified, on the law, to the extent of reversing the conviction for sodomy in the first degree, dismissing that count in the indictment and, as so modified, the judgment is affirmed. The prosecution failed to present evidence corroborating complainant’s testimony that defendant had forced her to perform an act of sodomy. Accordingly, the conviction therefor must be reversed and the People so concede. We have examined the other contentions raised by defendant and find them to be without merit. Concur—Markewich, J. P., Murphy, Lupiano, Capozzoli and Lane, JJ.